DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Response to Arguments
Applicant’s arguments filed on February 3rd, 2022 have been fully considered and are moot in view of the new grounds of rejection. 

                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                               
















                                      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-14, 18, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2017/0013324), in view of Jordan et al. (Pub. No. US 2006/0083265), hereinafter Jordan, in view of Cormie (Patent. No. US 10,825,056).

Claim 1. 	Chen discloses a method comprising:  
transmitting, using a source device, a video stream to a node (i.e. a network device), the video stream comprising a plurality of video frames, wherein the node is configured to redistribute the video stream toward an end user device, and wherein the source device is distinct from the node (Parag. [0020-0021] and Parag. [0023-0026]; (The art teaches a content distribution network, a content provider that broadcasts a content (e.g., video comprising a plurality of frames) feed to a local provider. The local provider includes a headend and an automatic content recognition (ACR) fingerprinter server. The local provider communicates the content feed to the broadcaster, which communicates the local comtent feed to a media device));  
		receiving, at the source device and from the node, a first fingerprint of a first video frame of the plurality of video frames (Parag. [0015] and Parag. [0027]; (The art teaches receiving from a media device, a query fingerprint that includes an ordered sequence of frames (i.e., first frame) of content being consumed by a user, and matches the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming to a plurality of television channels. The art teaches that ACR system receives ACR fingerprint information from the client devices, and the ACR system matches the received fingerprints with those generated by the ACR fingerprint server));
5wherein the first video frame was redistributed by the node, and a first timestamp indicating a first transmission time of the node redistributing the first video frame (Parag. [0027-0028] and Parag. [0045]; (The art teaches receiving a fingerprint; the fingerprint can include one frame. Each fingerprint of a segment of the feed may be associated with a time stamp. The time stamp belongs to individual frames of the segment of the feed when received).
Chen doesn’t explicitly disclose retrieving, using the source device and based on the first fingerprint, a second 10timestamp comprising a second transmission time indicative of a time when the first video frame was transmitted to the node; determining, using the source device and based on the first timestamp and the second timestamp, a time offset between the first transmission time and the second transmission time; and 15transmitting, using the source device and to the node, an instruction that is configured to cause the node to generate a second fingerprint of a second video frame of the plurality of video frames at a scheduled time calculated by adding the time offset to a 
However, Jordan discloses: 
retrieving, using the source device and based on the first fingerprint, a second 10timestamp comprising a second transmission time indicative of a time when the first video frame was transmitted to the node (Parag. [0030-0032]; (The art teaches that the neighboring node receives the synchronization request message and stores the message identification of the synchronization request message and a value of a timestamp from its clock in memory that represent the time that the synchronization request message was received at the neighboring node. After storing the message identification and timestamp value, the neighboring node will then transmit a synchronization response message back to the requesting node. The synchronization response message may include fields such as the message identification in the synchronization request message and the timestamp value associated with the time that the request message was received at the neighboring node);   
determining, using the source device and based on the first timestamp and the second timestamp, a time offset between the first transmission time and the second transmission time (Parag. [0032]; (The art teaches the requesting node computes the offset value based on the difference in time between the timestamp associated with the time that the reference synchronization message left the requesting node (stored in the requesting node's memory) and the timestamp associated with the time that the reference synchronization message was received by the neighboring node (retrieved from the synchronization response message transmitted by the neighboring node). The requesting node may then store the computed offset in an offset table in its memory)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).
		Cormie discloses transmitting, using the source device and to the node, an instruction that is configured to cause the node to generate a second fingerprint of a second video frame of the plurality of video frames at a scheduled time calculated by adding the time offset to a third transmission time indicative of the time when the second video frame was transmitted to the 20node (Col. 2 lines 6-39, Col. 3 lines 34-67, Col. 4 lines 2-9, and Col. 4 lines 50-67; (The art teaches with regards to Fig. 2 that at block 250, the client-side method 202 continues with the sending of a synchronization message to the server device over a network. The synchronization message may include a client fingerprint and its associated client time. At block 260, the server-side method 201 continues with the reception of the synchronization message. At block 270, the server-side method 201 continues with the matching of the client fingerprint in the synchronization message (received in block 260) to one of the server fingerprints (generated in block 230). The client fingerprint can be matched to a server fingerprint by correlating the client fingerprint to recently generated server fingerprints. If the correlation between the client fingerprint and a server fingerprint is greater than a threshold, it may be determined that the server fingerprint matches the client fingerprint. At block 280, the server-side method 201 continues with the sending of a synchronization response over the network. The synchronization response may include a synchronization offset determined as the difference between the client time associated with the client fingerprint and the server time associated with the matching server fingerprint. The synchronization message may include other information, such as the server time of an upcoming advertisement slot, a length of the upcoming advertisement slot, and/or one or more server fingerprints of the frames immediately preceding the upcoming advertisement slot. At block 290, the client-side method 202 continues with the reception of the synchronization response. At block 295, the client-side method 202 continues with the determination, by the client device, of the current server time. The client device may determine the current server time as the current client time adjusted by the synchronization offset. In one embodiment, the client device sets the client time to the current server time for future fingerprints and synchronization messages (i.e., the future fingerprints would be generated based on the time offset). The art teaches the server device sends a synchronization response to the client device including a synchronization offset (t.sub.offset) determined as the difference between the server time of the matching server fingerprint and the client time of the received client fingerprint (t.sub.A−t.sub.a). As it takes time to transmit the synchronization message and receive the synchronization response, the synchronization message may be received by the client device at a client time later than t.sub.a. The client device determines the current server time by adding the synchronization offset to the current client time. For example, the synchronization message may be received at client time t.sub.d (as shown in FIG. 3) and the client device may determine the current server time (e.g., to in FIG. 3) as t.sub.d+t.sub.A−t.sub.a)).	 	
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen in view of Jordan to incorporate the teaching of Cormie. This would be convenient to keep time consistency to fill the spaces in the stream (e.g., for advertisements). 

Claim 2. 	Chen discloses a method for verifying broadcast transmissions, the method comprising: 2Application No.: 16/618,983Docket No.: 003597-1627-301 Amendment dated November 19, 2020 Reply to Office Action of August 28, 2020 
transmitting, using a source device, a video stream to a node (i.e. a network device), the video stream comprising a plurality of video frames, wherein the node is configured to redistribute the video 5stream toward an end user device, and wherein the source device is distinct from the node (Parag. [0020-0021] and Parag. [0023-0026]; (The art teaches a content distribution network, a content provider that broadcasts a content (e.g., video comprising a plurality of frames) feed to a local provider. The local provider includes a headend and an automatic content recognition (ACR) fingerprinter server. The local provider communicates the content feed to the broadcaster, which communicates the local comtent feed to a media device)); 
receiving, at the source device and from the node, a first fingerprint of a first video frame of the plurality of video frames (Parag. [0015] and Parag. [0027]; (The art teaches receiving from a media device, a query fingerprint that includes an ordered sequence of frames (i.e., first frame) of content being consumed by a user, and matches the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming to a plurality of television channels. The art teaches that ACR system receives ACR fingerprint information from the client devices, and the ACR system matches the received fingerprints with those generated by the ACR fingerprint server)); 
wherein the first video frame was redistributed by the node, and a first timestamp indicating a first transmission time of the node redistributing the first video frame (Parag. [0027-0028] and Parag. [0045]; (The art teaches receiving a fingerprint; the fingerprint can include one frame. Each fingerprint of a segment of the feed may be associated with a time stamp. The time stamp belongs to individual frames of the segment of the feed when received);
10accessing, using the source device, a database comprising a plurality of entries that corresponds to the plurality of video frames (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)), 
wherein each entry of the plurality of entries comprises: (i) a fingerprint that was generated using a video frame of the plurality of video frames; and 15(ii) a timestamp corresponding to the fingerprint, wherein the timestamp comprises a transmission time indicative of a time when the video frame used to generate the fingerprint was transmitted to the node (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)); 
identifying, using the source device and from the plurality of entries, a matching 20entry comprising a fingerprint that matches the first fingerprint (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)).
Chen doesn’t explicitly disclose retrieving, using the source device and from the matching entry, a second timestamp comprising a second transmission time indicative of a time when the first video frame was transmitted to the node; determining, using the source device and based on the first timestamp and the 25second timestamp, a time offset between the first transmission time and the second transmission time; and transmitting, using the source device and to the node, an instruction that is configured to cause the node to generate a second fingerprint of a second video frame of the plurality of video frames at a scheduled time calculated by adding the time offset to a third transmission time indicative of the time when the second video frame was transmitted to the node.
However, Jordan discloses:  
retrieving, using the source device and from the matching entry, a second timestamp comprising a second transmission time indicative of a time when the first video frame was transmitted to the node (Parag. [0030-0032]; (The art teaches that the neighboring node receives the synchronization request message and stores the message identification of the synchronization request message and a value of a timestamp from its clock in memory that represent the time that the synchronization request message was received at the neighboring node. After storing the message identification and timestamp value, the neighboring node will then transmit a synchronization response message back to the requesting node. The synchronization response message may include fields such as the message identification in the synchronization request message and the timestamp value associated with the time that the request message was received at the neighboring node); 
determining, using the source device and based on the first timestamp and the 25second timestamp, a time offset between the first transmission time and the second transmission time (Parag. [0032]; (The art teaches the requesting node computes the offset value based on the difference in time between the timestamp associated with the time that the reference synchronization message left the requesting node (stored in the requesting node's memory) and the timestamp associated with the time that the reference synchronization message was received by the neighboring node (retrieved from the synchronization response message transmitted by the neighboring node). The requesting node may then store the computed offset in an offset table in its memory)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).
		Cormie discloses transmitting, using the source device and to the node, an instruction that is configured to cause the node to generate a second fingerprint of a second video frame of the plurality of video frames at a scheduled time calculated by adding the time offset to a third transmission time indicative of the time when the second video frame was transmitted to the node (Col. 2 lines 6-39, Col. 3 lines 34-67, Col. 4 lines 2-9, and Col. 4 lines 50-67; (The art teaches with regards to Fig. 2 that at block 250, the client-side method 202 continues with the sending of a synchronization message to the server device over a network. The synchronization message may include a client fingerprint and its associated client time. At block 260, the server-side method 201 continues with the reception of the synchronization message. At block 270, the server-side method 201 continues with the matching of the client fingerprint in the synchronization message (received in block 260) to one of the server fingerprints (generated in block 230). The client fingerprint can be matched to a server fingerprint by correlating the client fingerprint to recently generated server fingerprints. If the correlation between the client fingerprint and a server fingerprint is greater than a threshold, it may be determined that the server fingerprint matches the client fingerprint. At block 280, the server-side method 201 continues with the sending of a synchronization response over the network. The synchronization response may include a synchronization offset determined as the difference between the client time associated with the client fingerprint and the server time associated with the matching server fingerprint. The synchronization message may include other information, such as the server time of an upcoming advertisement slot, a length of the upcoming advertisement slot, and/or one or more server fingerprints of the frames immediately preceding the upcoming advertisement slot. At block 290, the client-side method 202 continues with the reception of the synchronization response. At block 295, the client-side method 202 continues with the determination, by the client device, of the current server time. The client device may determine the current server time as the current client time adjusted by the synchronization offset. In one embodiment, the client device sets the client time to the current server time for future fingerprints and synchronization messages (i.e., the future fingerprints would be generated based on the time offset). The art teaches the server device sends a synchronization response to the client device including a synchronization offset (t.sub.offset) determined as the difference between the server time of the matching server fingerprint and the client time of the received client fingerprint (t.sub.A−t.sub.a). As it takes time to transmit the synchronization message and receive the synchronization response, the synchronization message may be received by the client device at a client time later than t.sub.a. The client device determines the current server time by adding the synchronization offset to the current client time. For example, the synchronization message may be received at client time t.sub.d (as shown in FIG. 3) and the client device may determine the current server time (e.g., to in FIG. 3) as t.sub.d+t.sub.A−t.sub.a)).	 	
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen in view of Jordan to incorporate the teaching of Cormie. This would be convenient to keep time consistency to fill the spaces in the stream (e.g., for advertisements)).

Claim 3. 	Chen in view of Jordan and Cormie discloses the method of claim 2, 
		Chen further discloses wherein: the video stream is transmitted from the node to an end user through an intermediary node (Parag. [0020] and Parag. [0041]; (The art teaches that the content provider streams media content to the media device (i.e., user) over a network, which streaming is intercepted by the content manager before, or simultaneously with the streaming of the media content to the media device)),  
		Chen doesn’t explicitly disclose a third timestamp is determined indicative of a third transmission time of the first frame from the intermediary node toward the end user; and based on the first timestamp and the third timestamp, a relative time offset is determined between the first transmission time of the first video frame from the node and the third transmission time of the first video frame from the intermediary node toward the end user.
		However, Jordan discloses:
		a third timestamp is determined indicative of a third transmission time of the first frame from the intermediary node toward the end user (Parag. [0032-0033], and Fig. 4; (The art teaches that the requesting node, after an offset value is determined, proceeds to do a similar process with any other immediate neighboring nodes. The process may increment a counter to step through the next input/output data port on the requesting node. The process continues back to block 106 in Figure 4 (storing a new timestamp (i.e., third timestamp)) where a new synchronization request message is transmitted to the next neighboring node)), and 
based on the first timestamp and the third timestamp, a relative time offset is determined between the first transmission time of the first video frame from the node and the third transmission time of the first video frame from the intermediary node toward the end user (Parag. [0032-0033], and Fig. 4; (The art teaches that the requesting node, after an offset value is determined, proceeds to do a similar process with any other immediate neighboring nodes. The process may increment a counter to step through the next input/output data port on the requesting node. The process continues back to block 106 in Figure 4 (storing a new timestamp (i.e., third timestamp)) where a new synchronization request message is transmitted to the next neighboring node; therefore, another offset is computed)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).

Claim 4. 	Chen in view of Jordan and Cormie discloses the method of claim 2,  
		Chen further discloses wherein the node is a first node, and wherein: the video stream is simultaneously transmitted to the first node and a second node from a common source, wherein the first node transmits the video stream toward a first end user, and the second node transmits the video stream toward a second end user (Parag. [0025] and Parag. [0041]; (The art teaches that after receiving the content media from the content provider (i.e., common source), the content manager streams the content media (e.g., video) to the client devices. The art teaches each client devices include antennas (i.e., first and second nodes) (such as TV or radio antennas) and receive the local content feed)). 
		Chen doesn’t explicitly disclose a third timestamp is determined indicative of a third transmission time of the first frame from the second node; and based on the first timestamp and the third timestamp, a relative time offset is determined between the first transmission time of the first frame from the first node and the third transmission time of the first frame from the second node.
		However, Jordan discloses:
a third timestamp is determined indicative of a third transmission time of the first frame from the second node (Parag. [0032-0033], and Fig. 4; (The art teaches that the requesting node, after an offset value is determined, proceeds to do a similar process with any other immediate neighboring nodes. The process may increment a counter to step through the next input/output data port on the requesting node. The process continues back to block 106 in Figure 4 (storing a new timestamp (i.e., third timestamp)) where a new synchronization request message is transmitted to the next neighboring node)), and 
based on the first timestamp and the third timestamp, a relative time offset is determined between the first transmission time of the first frame from the first node and the third transmission time of the first frame from the second node (Parag. [0032-0033], and Fig. 4; (The art teaches that the requesting node, after an offset value is determined, proceeds to do a similar process with any other immediate neighboring nodes. The process may increment a counter to step through the next input/output data port on the requesting node. The process continues back to block 106 in Figure 4 (storing a new timestamp (i.e., third timestamp)) where a new synchronization request message is transmitted to the next neighboring node; therefore, another offset is computed)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).

Claim 8. 	Chen in view of Jordan and Cormie discloses the method of claim 2,  
Chen further discloses wherein the node is a first node, and wherein the transmitting of the video stream to the first node comprises: identifying, from a node subscription database, one or more nodes in addition to the first node to which the video stream is to be transmitted; and simultaneously transmitting the video stream to each of the one or more nodes and the first node over a common communication path (Parag. [0025] and Parag. [0041]; (The art teaches that after receiving the content media from the content provider (i.e., common source), the content manager streams the content media (e.g., video) to the client devices. The art teaches the client devices include antennas (i.e., first and second nodes) (such as TV or radio antennas) and receive the local content feed)).

Claim 10. 	Chen in view of Jordan and Cormie discloses the method of claim 2,  
Chen further discloses:  
wherein the receiving the first fingerprint comprises: receiving, from the node, at least a portion of the first video frame of the plurality of video frames transmitted from the node (Parag. [0027-0028] and Parag. [0045]; (The art teaches receiving a fingerprint; the fingerprint can include one frame. Each fingerprint of a segment of the feed may be associated with a time stamp. The time stamp belongs to individual frames of the segment of the feed when received); 
sampling the at least a portion of the first video frame (Parag. [0084]; (The art teaches processing using digital signal processing (DSP))); and
	determining, from the sample, unique characteristics of the first video frame; and generating, as the first fingerprint, a unique fingerprint based on the unique characteristics of the first video frame (Parag. [0043]; (The art teaches that fingerprints are generated by fingerprinting every frame of a feed, every other frame of the feed, a sequence of frames and so forth. For example, the ACR engine generates a fingerprint for a frame of the feed by performing a discrete cosine transform (DCT) of the frame and designating a subset of the resulting coefficients (e.g., the low-frequency coefficients) as the fingerprint. Additionally, or alternatively, the ACR engine generates (or identify) a target block of fingerprints that correspond to an ordered sequence of frames of content being streamed to a media device)). 

Claim 11. 	Chen in view of Jordan and Cormie discloses the method of claim 2,  
Chen further discloses:  
wherein the video stream is transmitted to the node over a first communication path (Parag. [0041]; (The art teaches that the content provider streams media content over a network)), and  
wherein the identifying of the matching entry further comprises: identifying, from the plurality of entries, a plurality of matching entries 5comprising a fingerprint that matches the first fingerprint, each matching entry of the plurality of matching entries including an indication of an associated communication path used to transmit the (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)).   

Claim 12. 	Chen discloses a system for verifying broadcast transmissions, the system comprising: communications circuitry at a source device; storage circuitry; and 5control circuitry configured to:  
transmit, using the communications circuitry, a video stream to a node (i.e. a network device), the video stream comprising a plurality of video frames, wherein the node is configured to redistribute the video stream toward an end user device, and wherein the source device is distinct from the node (Parag. [0020-0021] and Parag. [0023-0026]; (The art teaches a content distribution network, a content provider that broadcasts a content (e.g., video comprising a plurality of frames) feed to a local provider. The local provider includes a headend and an automatic content recognition (ACR) fingerprinter server. The local provider communicates the content feed to the broadcaster, which communicates the local comtent feed to a media device)); 
receive, using the communications circuitry and from the node, a first fingerprint of a first video frame of the plurality of video frames  (Parag. [0015] and Parag. [0027]; (The art teaches receiving from a media device, a query fingerprint that includes an ordered sequence of frames (i.e., first frame) of content being consumed by a user, and matches the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming to a plurality of television channels. The art teaches that ACR system receives ACR fingerprint information from the client devices, and the ACR system matches the received fingerprints with those generated by the ACR fingerprint server)), 
wherein the first video frame was redistributed by the node, and a first timestamp indicating a first transmission time of the node redistributing the first video fram(Parag. [0027-0028] and Parag. [0045]; (The art teaches receiving a fingerprint; the fingerprint can include one frame. Each fingerprint of a segment of the feed may be associated with a time stamp. The time stamp belongs to individual frames of the segment of the feed when received);   
access a database comprising a plurality of entries that corresponds to the 15plurality of video frames (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)),
wherein each entry of the plurality of entries  comprises: 7Application No.: 16/618,983Docket No.: 003597-1627-301 Reply to Office Action of August 28, 2020(i) a fingerprint that was generated using a video frame of the plurality of video frames; and (ii) a timestamp corresponding to the fingerprint, wherein the timestamp comprises a transmission 20time indicative of a time when the video frame used to generate the fingerprint was transmitted to the node (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks));  
identify, from the plurality of entries, a matching entry comprising a fingerprint that matches the first fingerprint (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)).
Chen doesn’t explicitly disclose 10retrieve, from the matching entry, a second timestamp 25comprising a second transmission time indicative of a time when the first video frame was transmitted to the node; determine, based on the first timestamp and the second timestamp, a time offset between the first transmission time and the second transmission time; and transmit, using the communications circuitry and to the node, 30an instruction that is configured to cause the nod
However, Jordan discloses: 
retrieve, from the matching entry, a second timestamp (Parag. [0030-0032]; (The art teaches that the neighboring node receives the synchronization request message and stores the message identification of the synchronization request message and a value of a timestamp from its clock in memory that represent the time that the synchronization request message was received at the neighboring node. After storing the message identification and timestamp value, the neighboring node will then transmit a synchronization response message back to the requesting node. The synchronization response message may include fields such as the message identification in the synchronization request message and the timestamp value associated with the time that the request message was received at the neighboring node);  
determine, based on the first timestamp and the second timestamp, a time offset between the first transmission time and the second transmission time (Parag. [0032]; (The art teaches the requesting node computes the offset value based on the difference in time between the timestamp associated with the time that the reference synchronization message left the requesting node (stored in the requesting node's memory) and the timestamp associated with the time that the reference synchronization message was received by the neighboring node (retrieved from the synchronization response message transmitted by the neighboring node). The requesting node may then store the computed offset in an offset table in its memory)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).  
		Cormie discloses transmit, using the communications circuitry and to the node, 30an instruction that is configured to cause the nod(Col. 2 lines 6-39, Col. 3 lines 34-67, Col. 4 lines 2-9, and Col. 4 lines 50-67; (The art teaches with regards to Fig. 2 that at block 250, the client-side method 202 continues with the sending of a synchronization message to the server device over a network. The synchronization message may include a client fingerprint and its associated client time. At block 260, the server-side method 201 continues with the reception of the synchronization message. At block 270, the server-side method 201 continues with the matching of the client fingerprint in the synchronization message (received in block 260) to one of the server fingerprints (generated in block 230). The client fingerprint can be matched to a server fingerprint by correlating the client fingerprint to recently generated server fingerprints. If the correlation between the client fingerprint and a server fingerprint is greater than a threshold, it may be determined that the server fingerprint matches the client fingerprint. At block 280, the server-side method 201 continues with the sending of a synchronization response over the network. The synchronization response may include a synchronization offset determined as the difference between the client time associated with the client fingerprint and the server time associated with the matching server fingerprint. The synchronization message may include other information, such as the server time of an upcoming advertisement slot, a length of the upcoming advertisement slot, and/or one or more server fingerprints of the frames immediately preceding the upcoming advertisement slot. At block 290, the client-side method 202 continues with the reception of the synchronization response. At block 295, the client-side method 202 continues with the determination, by the client device, of the current server time. The client device may determine the current server time as the current client time adjusted by the synchronization offset. In one embodiment, the client device sets the client time to the current server time for future fingerprints and synchronization messages (i.e., the future fingerprints would be generated based on the time offset). The art teaches the server device sends a synchronization response to the client device including a synchronization offset (t.sub.offset) determined as the difference between the server time of the matching server fingerprint and the client time of the received client fingerprint (t.sub.A−t.sub.a). As it takes time to transmit the synchronization message and receive the synchronization response, the synchronization message may be received by the client device at a client time later than t.sub.a. The client device determines the current server time by adding the synchronization offset to the current client time. For example, the synchronization message may be received at client time t.sub.d (as shown in FIG. 3) and the client device may determine the current server time (e.g., to in FIG. 3) as t.sub.d+t.sub.A−t.sub.a)).	 	
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen in view of Jordan to incorporate the teaching of Cormie. This would be convenient to keep time consistency to fill the spaces in the stream (e.g., for advertisements).

Claim 13 is taught by Chen in view of Jordan and Cormie as described for claim 3.

Claim 14 is taught by Chen in view of Jordan and Cormie as described for claim 4. 

Claim 18 is taught by Chen in view of Jordan and Cormie as described for claim 8.

Claim 20 is taught by Chen in view of Jordan and Cormie as described for claim 10. 

Claim 21 is taught by Chen in view of Jordan and Cormie as described for claim 11.  

Claims 5, 6, 9, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2017/0013324), in view of Jordan et al. (Pub. No. US 2006/0083265), hereinafter Jordan, in view of Cormie (Patent. No. US 10,825,056), in view of Will (Pub. No. US 2017/0085376); and in view of Han et al. (Pub. No. US 2015/0074615), hereinafter Han.


Claim 5. 	Chen in view of Jordan and Cormie discloses the method of claim 2, 
Chen discloses transmitting a video frame (Parag. [0020-0021], Parag. [0023], and Parag. [0026]; (The art teaches a content distribution network, a content provider that broadcasts a content (e.g., video comprising a plurality of frames) feed to a local provider))). 
Chen doesn’t explicitly disclose: based on transmitting the instruction, receiving. from the node, the second fingerprint of the second video frame at the scheduled time; 5in response to receiving the second fingerprint of the second video frame 
However, Jordan discloses based on transmitting the instruction, receiving. from the node, the second fingerprint of the second video frame at the scheduled time (Parag. [0034-0037]; (The art teaches the neighboring node transmits to the requesting node a synchronization response message that includes the message identification and the timestamp associated with the time that the synchronization request message was received by the neighboring node; and after performing the computation, the timer offset values are then shared with other nodes in the network so that a summed offset is used to transmit network messages across a plurality of nodes)); and 
		5in response to receiving the second fingerprint of the second video frame at the scheduled time, determining whether the second fingerprint matches a third fingerprint generated from a third video frame transmitted to the node at the second transmission time (Parag. [0031]; (The art teaches that the requesting node compares the message identification in the synchronization response message (received from the neighboring node) with the message identification in the synchronization request message (transmitted to the neighboring node) to determine if there is a match or not)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).
		Will discloses in response to determining that the second fingerprint matches the first 10fingerprint, generating a first alert indicating that the node has successfully redistributed the video stream (Parag. [0012]; (The art teaches producing an alert if any of the digital fingerprints of the production keys match any of the digital fingerprints of the registration keys)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Will. This would be convenient to increase the security of sensitive media items (Parag. [0002]).
		Han discloses Reply to Office Action of August 28, 2020in response to determining that the second fingerprint does not match the first fingerprint, generating a second alert indicating that the node failed to redistribute the video stream (Parag. [0432]; (The art teaches that a device provides an indication that the fingerprint did not match an enrolled fingerprint, such as an audible or visible alert (i.e., sending an alert if the fingerprints don’t match, as consistent with the applicant’s definition))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Han. This would be convenient in increasing the effectiveness, efficiency, and user satisfaction (Parag. [0011]).  
 
Claim 6. 	Chen in view of Jordan, Cormie, Will, and Han discloses the method of claim 5, 
		Chen further discloses wherein the video stream is transmitted over a first communication path (Parag. [0041]; (The art teaches that the content provider streams media content over a network))
Chen doesn’t explicitly disclose wherein the generating the second alert comprises: transmitting a request, to the node, to confirm receipt of the video stream; based on transmitting the request to confirm receipt of the video stream, receiving a confirmation from the node; determining whether the confirmation indicates that the node received the video stream; and in response to determining that the confirmation indicates that the node received the video stream, continuing to transmit the video stream over the first communication path; and in response to determining that the confirmation indicates that the node did not receive the video stream, transmitting the video stream to the node over a second communication path different from the first communication path
		However, Jordan discloses transmitting a request, to the node, to confirm receipt of the video stream; based on transmitting the request to confirm receipt of the video stream, receiving a confirmation from the node; determining whether the confirmation indicates that the node received the video stream; and in response to determining that the confirmation indicates that the node received the video stream, continuing to transmit the video stream over the first communication path; and in response to determining that the confirmation indicates that the node did not receive the video stream, transmitting the video stream to the node over a second communication path different from the first communication path (Parag. [0023]; (The art teaches that if there is a disruption along a route inhibiting communication of the data packets from a device to another device, for example, if one or more nodes are at capacity or have become disabled or there is a disruption in the connection media joining the nodes along the route, a new route can be used.  The new route is dynamically generated or previously defined as a possible communication path, to ensure the communication between the devices)).  
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).  

Claim 9. 	Chen in view of Jordan and Cormie discloses the method of claim 2,   
Chen further discloses wherein the node is a first node (Parag. [0025] and Parag. [0041]; (The art teaches that after receiving the content media from the content provider (i.e., common source), the content manager streams the content media (e.g., video) to the client devices. The art teaches each client devices include antennas (i.e., first and second nodes) (such as TV or radio antennas) and receive the local content feed)); determining whether the second fingerprint of the second video frame transmitted 15by the first node matches the fourth fingerprint of the fourth video frame transmitted by the second node (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)). 
Chen doesn’t explicitly disclose wherein the scheduled time is a first scheduled time, and wherein the time offset is a first time offset, the method further comprising: transmitting the video stream to a second node simultaneously with the 5transmission to the first node; transmitting, to the second node, an instruction configured to cause the second node to generate a fourth fingerprint of a fourth video frame transmitted by the second node at a second scheduled tim
However, Jordan discloses wherein the scheduled time is a first scheduled time, and wherein the time offset is a first time offset, the method further comprising: transmitting the video stream to a second node simultaneously with the 5transmission to the first node; transmitting, to the second node, an instruction configured to cause the second node to generate a fourth fingerprint of a fourth video frame transmitted by the second node at a second scheduled tim(Parag. [0032-0036]; (The art teaches the requesting node computes the offset value based on the difference in time between the timestamp associated with the time that the reference synchronization message left the requesting node (stored in the requesting node's memory) and the timestamp associated with the time that the reference synchronization message was received by the neighboring node (retrieved from the synchronization response message transmitted by the neighboring node). The requesting node may then store the computed offset in an offset table in its memory. The art teaches that the requesting node is further configured to broadcast its stored offsets with its neighboring nodes to all other nodes. Each node in the network may then retain the timer offsets discovered by other nodes)); 
6Application No.: 16/618,983Docket No.: 003597-1627-301Preliminary Amendment dated March 24, 2020 It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to overcome or minimize problems in the area of synchronizing elements of an in-vehicle network (Parag. [0008]).
Will discloses in response to determining that the second fingerprint matches the fourth fingerprint, generating a third alert indicating that the first node and the second node made matching transmissions (Parag. [0012]; (The art teaches producing an alert if any of the digital fingerprints of the production keys match any of the digital fingerprints of the registration keys)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Will. This would be convenient to increase the security of sensitive media items (Parag. [0002]).
Han discloses in response to determining that the second fingerprint does not match the fourth fingerprint, generating a fourth alert indicating that the first node and the second node did not make matching transmissions (Parag. [0432]; (The art teaches that a device provides an indication that the fingerprint did not match an enrolled fingerprint, such as an audible or visible alert)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Han. This would be convenient in increasing the effectiveness, efficiency, and user satisfaction (Parag. [0011]). 

Claim 15 is taught by Chen in view of Jordan, Cormie, Will, and Han as described for claim 5.

Claim 16 is taught by Chen in view of Jordan, Cormie, Will, and Han as described for claim 6. 

Claim 19 is taught by Chen in view of Jordan, Cormie, Will, and Han as described for claim 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2017/0013324), in view of Jordan et al. (Pub. No. US 2006/0083265), hereinafter Jordan, in view of Cormie (Patent. No. US 10,825,056), in view of Will (Pub. No. US 2017/0085376); in view of Han et al. (Pub. No. US 2015/0074615), hereinafter Han; and in view of Gupta et al. (Pat. No. US 10,469,309), hereinafter Gupta.

Claim 7.	Chen in view of Jordan, Cormie, Will, and Han discloses the method of claim 5,
Chen further discloses wherein the generating the second alert comprises identifying, from the plurality of entries, a second matching entry comprising a fingerprint that matches the second fingerprint, the second matching entry comprising an identity of an 5Application No.: 16/618,983Docket No.: 003597-1627-301Preliminary Amendment dated March 24, 2020 associated media asset containing the respective associated video frame used to generate the respective fingerprint of the second matching entry; retrieving, from the matching entry, the identity of the associated media asset (Parag. [0015], Parag. [0045], Parag. [0068], and Parag. [0070]; (The art teaches that the fingerprints are stored in association with their respective time stamps (e.g., in the fingerprint database). The art teaches matching the query fingerprint with frame fingerprints, which are stored by the system for individual frames of programs streaming. Match the query fingerprint is according to the time-based index (e.g., corresponding time stamp), with a plurality of frame fingerprints from original media content, to identify a media program corresponding to the media content. Media frames are matched frame by frame. The time stamps may aid the ACR engine (or other server) in making sure to match up the proper frames of target and source blocks)).
The combination doesn’t explicitly disclose storing the second alert in an alert record database, the second alert comprising data indicative of the identity of the associated media asset.
However, Gupta discloses storing the second alert in an alert record database, the second alert comprising data indicative of the identity of the associated media asset (Col. 11 lines 58-61; (The art teaches that information may be stored in alert tables with pattern IDs (i.e., a table that stores alerts with IDs, as consistent with the applicant’s definition)). 
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chen to incorporate the teaching of Jordan. This would be convenient to enhance the ability of a server programmed for organizing and manipulating data for responding to planned or unplanned conditions (Col. 1 lines 6-16). 
 
 Claim 17 is taught by Chen in view of Jordan, Cormie, Will, Han, and Gupta as described for claim 7. 
 

  














Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coover et al. (US 2019/0108187) – Related art in the area of matching fingerprints, (Abstract; a matching machine accordingly accesses a query fingerprint that includes query sub-fingerprints that have been generated from query segments of a portion of query audio. After selecting reference sub-fingerprints for comparison to the query sub-fingerprints, the matching machine identifies a best-matching subset of the reference sub-fingerprints by evaluating total matches between the query sub-fingerprints and different subsets of the reference sub-fingerprints. The match machine then generates a count vector that stores the total counts mapped to respective offsets from a reference point in the reference sub-fingerprints. The matching machine determines a maximum count among the total counts and classifies the reference sub-fingerprints as a match with the query sub-fingerprints based on the maximum count).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                            

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442